Citation Nr: 0614604	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  03-17 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for a low back disability, 
currently rated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
September 1980.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2002 
rating decision of the Hartford, Connecticut, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The veteran's appeal was previously before the Board in June 
2004, at which time the Board remanded the case for further 
action by the originating agency.  The requested development 
has been completed, and the case has been returned to the 
Board for further appellate action.

In October 2003, the veteran presented testimony at a hearing 
at the RO before a Veterans Law Judge.  A transcript of the 
hearing is of record.  The Board notes that the Veterans Law 
Judge who presided at the veteran's hearing is no longer 
employed by the Board.  The veteran was informed by letter in 
March 2006 that he would be afforded another Board hearing if 
desired and that if he did not respond within 30 days, the 
Board would assume that he did not desire another Board 
hearing.  The veteran did not respond to this letter.


FINDINGS OF FACT

1.  Throughout the period of this claim, the veteran's low 
back disability has been manifested by severe limitation of 
motion with incomplete paralysis of the right sciatic nerve 
that more nearly approximates mild than moderate.

2.  At no time during the period of this claim has the low 
back disability been manifested by ankylosis or more than 
severe intervertebral disc syndrome.

3.  The veteran has not experienced incapacitating episodes 
necessitating bedrest prescribed by a physician totalling at 
least 6 weeks during a 12-month period. 


CONCLUSION OF LAW

The veteran's low back disability warrants a 40 percent 
rating for limitation of motion of the spine and a separate 
10 percent rating for impairment of the right sciatic nerve.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002);  38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293 (2003); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235-5243, § 4.124a, Diagnostic Code 8520 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in June 2004, subsequent to its initial adjudication 
of the claim.  He was afforded ample opportunity to identify 
and submit evidence.

Although the veteran has not been provided notice of the type 
of evidence necessary to establish an effective date for an 
increased rating for the disability, the Board finds that 
there is no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that a sperate compensable rating is warranted for 
neurological impairment of the right lower extremity.  Prior 
to implementing the Board's grant, the originating agency 
will have the opportunity to provide the veteran with notice 
concerning the effective date element of the claim.  

The record reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and VA 
treatment records.  At his October 2003 hearing, the veteran 
testified that he received treatment for his low back from a 
private physician.  In June and December 2004 letters, the 
originating agency requested the veteran to provide the 
authorization necessary for it to obtain the records of this 
private treatment.  The veteran did not respond.  The Court 
has held that, "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Neither the veteran nor his representative has identified any 
other outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is also satisfied that 
VA has complied with the duty to assist requirements of the 
VCAA and the pertinent implementing regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.

Evidentiary Background

Service connection was granted for a low back disability with 
an initial rating of 10 percent in January 1982.  The 
veteran's current claim for an increased rating was received 
in June 2001 and an increased rating of 40 percent was 
assigned in the January 2002 rating decision on appeal.

Treatment records from the Newington, Connecticut VA Medical 
Center show that the veteran was seen for low back pain and 
right foot pain and numbness.  Nerve conduction studies in 
November 2001 showed evidence of tarsal tunnel syndrome in 
the veteran's right foot which was thought to be secondary to 
his IV drug use.  

The veteran was afforded a VA examination in November 2001.  
Forward bending of the veteran's back was measured to 50 
degrees with pain beginning at 40 degrees.  Right lateral 
flexion was limited to 14 degrees with pain at the end, and 
left lateral flexion was limited to 10 degrees with pain at 
the end.  Rotational movements were limited to 30 degrees.  
Hyperextension was measured to 12 degrees with little pain at 
the end.  The examiner noted that the veteran's movements 
were generally slow, protected, and guarded.  There was loss 
of pinprick sensation at the bottom of the right foot in the 
S1 distribution.  Muscle strength was good, and deep tendon 
reflexes were normal.  The diagnoses were severe degenerative 
disc disease in the lower back, most pronounced at the L4-5 
level, and degenerative joint disease with hypertrophied 
spurring in the lumbar spine.  The examiner found that the 
veteran had limited motion of his back with right sciatica-
type pain with numbness and loss of pinprick sensation on the 
bottom of his foot.  With repetitive use of his back, 
particularly with prolonged bending or kneeling activity, the 
examiner found that the veteran would experience stiffening 
and severe difficulty bending or moving his back.  The 
veteran reported that these flare-ups would typically last 
three to four days.

The veteran underwent a second VA examination in June 2005.  
Flexion of his back was measured to 40 degrees and limited by 
right-sided flank pain.  Extension was measured to 0 degrees, 
but was only possible when the veteran bent his knees.  
Contemporaneous lumbar spine X-rays showed minimal interval 
progression of degenerative discogenic changes of the lumbar 
spine.  The examiner found that the veteran did not have 
unfavorable ankylosis or intervertebral disc syndrome with 
incapacitating episodes requiring bedrest of at least six 
weeks during the past twelve months.  While the veteran 
described flare-ups of pain caused by flexing his back while 
on his knees, a recent trip to the Emergency Room after 
working in his attic crawl space resulted in only four days 
of prescribed bedrest.  The veteran stated that he required 
bedrest for flare-ups at least one day per week, but also 
described taking a total of one month of sick days over the 
past year.  There was no evidence of complete or incomplete 
paralysis of the sciatic nerve or of foot dangle or foot 
drop.  There was no evidence of pronounced intervertebral 
disc syndrome, or of weakened movement, excess fatigability, 
or incoordination.  There was sensory impairment in the right 
first, second and third toes.  At one point in the 
examination report, the examiner stated that this sensory 
impairment was most likely due to impairment of the 
superficial peroneal nerve; however, later in the examination 
report the examiner stated that the sensory impairment 
corresponded to the L5 dermatome and is consistent with the 
findings on an X-ray study.


Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects her ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2005).  

38 C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).  

During the pendency of this claim, the criteria for 
evaluating disabilities of the spine were revised.

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a noncompensable 
evaluation if it is postoperative, cured.  A 10 percent 
evaluation is warranted if it is mild.  A 20 percent 
evaluation is warranted if it is moderate with recurring 
attacks.  A 40 percent evaluation is authorized for 
intervertebral disc syndrome if it is severe with recurrent 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent evaluation is warranted 
when rating based on incapacitating episodes, and such is 
assigned when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  A 
20 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 2 weeks, but less than 4 
weeks, during the past 12 months, and a 10 percent evaluation 
is assigned with the incapacitating episodes having a total 
duration of at least 1 week, but less than 2 weeks, during 
the past 12 months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate, and a 30 percent evaluation if it is 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 (2005) are for 
consideration.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is at a favorable angle or a 50 percent 
evaluation if it is at an unfavorable angle.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289 (2003).

Under the criteria effective September 26, 2003, vertebral 
fracture or dislocation, cervical strain, and degenerative 
arthritis of the spine are to be evaluated under the general 
rating formula for rating diseases and injuries of the spine 
(outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5237 
and 5242 (2005).  Intervertebral disc syndrome will be 
evaluated under the general formula for rating diseases and 
injuries of the spine or under the formula for rating 
intervertebral disc syndrome based on incapacitating episodes 
(outlined above), whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine and a 100 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire spine.

There are several notes set out after the diagnostic 
criteria, which provide the following: First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2005).

Analysis

Under the criteria in effect prior to September 23, 2002, a 
60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms.  At 
his November 2001 VA examination, the veteran was found to 
have severe degenerative disc disease and degenerative joint 
disease; however, reflexes were normal, no muscle spasm was 
noted, and muscle strength was good.  No evidence of more 
than severe intervertebral disc syndrome was found on this 
examination.  Moreover, the VA outpatient records do not 
document persistent symptoms indicative of more than severe 
intervertebral disc syndrome, and the June 2005 examiner 
specifically noted there was no evidence of pronounced 
intervertebral disc disease, as well as no evidence of 
complete or incomplete paralysis of the sciatic nerve.  
Therefore, a 60 percent rating is not warranted under 
Diagnostic Code 5293.  

With consideration of all pertinent disability factors, 
particularly increased functional impairment on repeated use 
and during flareups, the Board concludes that the evidence 
satisfactorily demonstrates the presence of limitation of 
motion that more nearly approximates severe than moderate and 
therefore justifies the assigned evaluation of 40 percent.  
Throughout the period of this claim, the veteran has retained 
useful motion of the lumbosacral spine so a higher rating 
under the current or former criteria on the basis of 
unfavorable ankylosis is not warranted.  

The current criteria authorize an evaluation in excess of 40 
percent if there are incapacitating episodes of 
intervertebral disc syndrome requiring bedrest prescribed by 
a physician having a total duration of at least six weeks 
during the past twelve months.  The treatment records do not 
evidence bedrest prescribed by a physician totaling anywhere 
near the six weeks required, and the June 2005 VA examiner 
stated that the veteran required only about one month of 
bedrest per year.  

Although the Board has determined that an evaluation in 
excess of 40 percent is not warranted on the basis of 
incapacitating episodes, pronounced intervertebral disc 
syndrome or functional impairment of the low back, the Board 
has concluded that a separate 10 percent rating is warranted 
throughout the period of the claim for neurological 
impairment in the right lower extremity.  In this regard, the 
Board notes that the November 2001 examiner diagnosed right 
sciatic-type pain and found that there was impaired sensation 
on the bottom of the veteran's right foot in the S1 
distribution.  Although the June 2005 examiner stated that 
the veteran did not have complete or incomplete paralysis of 
the sciatic nerve and stated that the sensory impairment in 
the first through third toes of the right foot was probably 
due to impairment of the superficial peroneal nerve, he also 
stated that the sensory impairment was in the L5 dermatome 
and was consistent with the findings on an X-ray study of the 
veteran's low back.  With resolution of reasonable doubt in 
the veteran's favor, the Board concludes that the veteran 
does have mild incomplete paralysis of the right sciatic 
nerve.  The medical evidence consistently shows that the 
veteran has good strength in the right lower extremity and no 
significant motor deficit.  There is no objective basis for 
concluding that the impairment more nearly approximates 
moderate than mild, so an evaluation in excess of 10 percent 
is not warranted.

The Board has considered whether there is any other 
appropriate basis for granting a higher or separate 
compensable rating, but has found none.  The Board has also 
considered the doctrine of reasonable doubt and has resolved 
all such doubt in the veteran's favor. 


							(CONTINUED ON NEXT PAGE)


ORDER

The Board having determined that the veteran's low back 
disability warrants a 40 percent rating for functional 
impairment of the low back and a separate 10 percent 
evaluation for neurological impairment in the right lower 
extremity, the appeal is granted to this extent and subject 
to the criteria applicable to the payment of monetary 
benefits.  



____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals


 Department of Veterans Affairs


